



CHICAGO MERCANTILE EXCHANGE INC.
SENIOR MANAGEMENT SUPPLEMENTAL DEFERRED SAVINGS PLAN
(As Amended and Restated Effective January 1, 2017)
SECTION 1

General
1.1.    History, Purpose and Effective Date.
(a)    The Chicago Mercantile Exchange Inc., a Delaware corporation (the
“Exchange”), maintains the Chicago Mercantile Exchange Inc. Senior Management
Supplemental Deferred Savings Plan (the “Plan”) to provide a select group of key
management employees of the Exchange and participating affiliates (each, an
“Employer”) with the opportunity to defer receipt of compensation and receive
additional retirement income from the Employer. The Plan is intended to
constitute a plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).
(b)    The Plan has been amended and restated, generally effective as of January
1, 2017 (the “Effective Date”), unless otherwise provided, as set forth herein.
(c)    Notwithstanding anything herein to the contrary, the terms of the Plan as
in effect prior to January 1, 2005, as modified and set forth in the document
entitled “Chicago Mercantile Exchange Inc. Grandfathered Senior Management
Supplemental Deferred Savings Plan” (the “Pre-2005 Plan”), shall apply to the
portion (if any) of a Participant’s Account that was vested as of December 31,
2004, including credited earnings and losses with respect thereto (the
“Grandfathered Account”), and the provisions of this amended and restated Plan
shall not apply to such Grandfathered Account.
(d)    The Employers participating in the Plan as of the Effective Date are
listed in Appendix A.
1.2.    Administration.
(a)    The Retirement Committee (the “Retirement Committee”) appointed by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of the Exchange is the Plan Administrator of the Plan. If the Compensation
Committee fails to act to appoint the members of the Retirement Committee, then
the Compensation Committee will be deemed to be the Retirement Committee
hereunder. The Plan Administrator shall from time to time adopt rules for the
administration of the Plan and shall have the sole discretion to make decisions
and take any action with respect to questions arising in connection with the
Plan, including, but not limited to, the construction and interpretation of the
Plan, the resolution of any ambiguities, the determination of the conditions
subject to which any benefits may be payable, the resolution of all questions
concerning the status and rights of a Participant and others under the Plan, and
whether a claimant is eligible for benefits under the Plan, the determination of
the amount of benefits, if any, a claimant is entitled to receive, and making
any other determinations









--------------------------------------------------------------------------------




which it believes necessary or advisable for the administration and operation of
the Plan. Any such decision or action shall be final and binding upon all
Participants and beneficiaries, and benefits under the Plan shall be paid only
if the Plan Administrator decides in its discretion that the claimant is
entitled to them. The Plan Administrator’s decision or action in respect of any
of the above shall be conclusive and binding upon all Participants and their
beneficiaries, heirs, assigns, administrators, executors and any other person
claiming through or under them, subject to such individual’s rights to a review
of the denial of any benefit claim under the claims procedure set forth in
Section 1.11.
(b)    In providing for the administration of the Plan, the Plan Administrator
may delegate responsibilities for the operation and administration of the Plan
by written document filed with the Plan records. Any such delegation may be
revoked at any time. The Secretary of the Exchange (or, on behalf of the
Secretary of the Exchange, any Corporate Secretary or Assistant Secretary) shall
certify to any interested person the names of the employees of the Exchange who
are, from time to time, authorized to act on behalf of the Plan Administrator
and who are responsible for the day-to-day operation and administration of the
Plan. The Plan Administrator may appoint and compensate such specialists to aid
it in the administration of the Plan and arrange for such other services as it
considers necessary or appropriate to carry out the provisions of the Plan.
1.3.    Plan Year. The term “Plan Year” means the calendar year.
1.4.    Source of Benefit Payments. Subject to the terms and conditions of the
Plan, any amount payable to or on account of a Participant under this Plan shall
be paid from the general assets of the Employer or from one or more trusts, the
assets of which are subject to the claims of the Employer’s general creditors.
The amounts payable hereunder shall be reflected on the accounting records of
the Employer but shall not be construed to create, or require the creation of, a
trust, custodial or escrow account. None of the individuals entitled to benefits
under the Plan shall have any preferred claim on, or any beneficial ownership
interest in, any assets of the Employer or to any investment reserves, accounts,
trusts or funds that the Employer may purchase, establish or accumulate to aid
in providing the benefits under the Plan, and any rights of such individuals
under the Plan shall constitute unsecured contractual rights only. Nothing
contained in the Plan shall constitute a guarantee by the Employer that the
assets of the Employer shall be sufficient to pay any benefits to any person.
Nothing contained in the Plan and no action taken pursuant to its provisions
shall create a trust or fiduciary relationship of any kind between the Employer
and an employee or any other person.
1.5.    Expenses. The expenses of administering the Plan shall be borne by the
Exchange.
1.6.    Effect on Other Benefit Plans. Any amounts credited or paid under this
Plan shall not be considered to be compensation for the purposes of any
qualified plan (within the meaning of Section 401(a) of the Internal Revenue
Code of 1986, as amended (the “Code”)) maintained by the Employer. The treatment
of such amounts under other employee benefit plans shall be in accordance with
the provisions of such plans.
1.7.    Applicable Laws. The Plan shall be construed and administered in
accordance with the laws of the State of Illinois.


2



--------------------------------------------------------------------------------




1.8.    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
1.9.    Notices. Any notice or document required to be given to or filed with
the Plan Administrator will be properly filed if delivered or mailed by
registered mail, postage prepaid, to the Secretary of the Exchange, at its
principal executive offices. The Plan Administrator may, by advance written
notice to affected persons, revise such notice procedure from time to time. Any
notice required under the Plan may be waived by the person entitled to notice.
1.10.    Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
1.11.    Claims Procedure.
(a)    For purposes of the Plan, a claim for a benefit is a written application
for a benefit filed with the Plan Administrator. In the event that any
Participant or other person claims to be entitled to a benefit under the Plan,
and the Plan Administrator or its designee determines that such claim should be
denied in whole or in part, the Plan Administrator or its designee shall, in
writing, notify such claimant within 90 days (180 days if special circumstance
require) of receipt of such claim that his claim has been denied. The notice of
denial will be written in a manner calculated to be understood by the average
Participant and will include the following information: (a) the specific reason
for the denial; (b) specific reference to those Plan provisions on which the
denial is based; (c) a description of any additional information necessary to
perfect the claim and an explanation of why the information is necessary; and
(d) a description of the Plan’s review procedures, the time limits applicable to
those procedures, including a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following the denial of his claim on review.
(b)    If the Plan Administrator requests additional information from a claimant
prior to an initial determination or a determination on appeal, the Plan
Administrator will notify the claimant and permit the claimant to have 45 days
to provide the requested information. The time of the Plan Administrator’s
decision will be tolled until the information is received or until the 45-day
period has elapsed. If the information is not timely received by the Plan
Administrator, its decision will be made without the requested information.
(c)    Within 60 days after the mailing or delivery by the Plan Administrator or
its designee of such notice, such claimant may request, by mailing or delivery
of written notice to the Plan Administrator, a review by the Plan Administrator
of the decision denying the claim. The clamant may submit written comments,
documents, records and other information relating to his claim, whether or not
those comments, documents, records or other information were submitted in
connection with the initial claim. The claimant may also request that the Plan
provide, free of charge, copies of all documents, records or other information
relevant to his claim.
(d)    If the claimant fails to request such a review within such 60-day period,
it shall be conclusively determined for all purposes of this Plan that the
denial of such claim by the Plan Administrator is correct.


3



--------------------------------------------------------------------------------




(e)    After such review, the Plan Administrator shall determine whether such
denial of the claim was correct and shall notify such claimant in writing of its
determination within 60 days of receipt of the claimant’s request for review
(120 days if special circumstances require). In the case of a claim denial on
review, the notice will be written in a manner calculated to be understood by
the average Participant and will include the following information: (a) the
specific reason or reasons for denial; (b) specific reference to those Plan
provisions on which denial is based; (c) a statement that the claimant is
entitled to receive, upon written request and free of charge, reasonable access
to and copies of all documents, records and other information relevant to his
claim for benefits; and (d) a statement of any voluntary appeal procedures
offered by the Plan and the claimant’s right to obtain information about the
procedures and to bring a civil action under ERISA Section 502(a).
SECTION 2

Participation
2.1.    Participant.
(a)    Employees of the Employer are eligible to participate in the Plan
(“Participants”) if they satisfy the eligibility criteria set forth in Section
3.2(a), 3.3(a), or 3.4(a); provided, however, that Participants shall be limited
to a select group of management or highly compensated employees within the
meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of ERISA.
(b)    If the Exchange determines that participation by one or more Participants
shall cause the Plan to be subject to Part 2, 3 or 4 of Title I of ERISA, the
entire interest of such Participant or Participants under the Plan shall be
segregated from the Plan in the discretion of the Exchange, and such Participant
or Participants shall cease to have any interest under the Plan.
2.2.    Plan Not Contract of Employment. The Plan does not constitute a contract
of employment, and participation in the Plan will not give any employee the
right to be retained in the employ of the Employer nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.
SECTION 3

Deferred Compensation; Plan Accounting
3.1.    Deferred Compensation Accounts. The Plan Administrator shall maintain,
or cause to be maintained, an Account in the name of each Participant consisting
of the following subaccounts (as applicable):
(a)    a subaccount (the “Elective Deferral Account”) consisting of the base
salary and/or bonus deferred by the Participant in accordance with Section 3.2,
as adjusted in accordance with Section 3.5;


4



--------------------------------------------------------------------------------




(b)    a subaccount (the “401(k) Make-Whole Account”) consisting of the 401(k)
Savings Plan Make-Whole Credits credited to the Participant’s Account in
accordance with Section 3.3, as adjusted in accordance with Section 3.5; and
(c)    a subaccount (the “Cash Balance Make-Whole Account”) consisting of the
Cash Balance Plan Make-Whole Credits credited to the Participant’s Account in
accordance with Section 3.4, as adjusted in accordance with Section 3.5.
A Participant’s Account shall also be segregated according to the Plan Year to
which credits to the Account relate (each such segregated portion of the Account
is sometimes referred to herein as a “Plan Year Account”).
The beginning balance of each Participant’s Plan Year Account on the Effective
Date shall be the amount credited to such respective Plan Year Accounts under
the Plan as in effect immediately prior to the Effective Date; provided,
however, that the portion of the Participant’s Account consisting of the
Participant’s Grandfathered Account shall be segregated and shall be subject to
the provisions of the Pre-2005 Plan as provided under Section 1.1(c).
3.2.    Deferral Election.
(a)    The provisions of this Section 3.2 shall apply with respect to a Plan
Year only to Participants who (i) as of the October 1 immediately preceding the
commencement of such Plan Year, are Eligible Executives, or (ii) become Eligible
Executives before October 1 of the Plan Year. As used in the Plan, an “Eligible
Executive” means an employee of the Employer having a job level at or above
Executive Director.
(b)    Subject to such terms, conditions, and limitations as the Plan
Administrator may, from time to time, impose, a Participant may make an
irrevocable election to defer receipt of base salary and/or bonus earned by him
from the Employer in any Plan Year, by filing a deferral election in writing
with the Plan Administrator at such time and in such manner as the Plan
Administrator shall provide, but in no case later than the day preceding the
first day of such Plan Year. Notwithstanding the preceding sentence, a
Participant who first becomes an Eligible Executive of the Employer before
October 1 of a Plan Year may file a deferral election within 30 days of becoming
eligible to participate in the deferral election feature of the Plan with
respect to compensation earned by him during the portion of such Plan Year after
such election is filed. A Participant’s election under this Section 3.2(b) shall
apply only to the Plan Year for which it is made and not for any subsequent Plan
Year.
(c)    The maximum percentage of base salary that may be deferred by a
Participant for a Plan Year shall be 50%. The maximum percentage of bonus that
may be deferred by a Participant for a Plan Year shall be 100%.
(d)    The Elective Deferral Account of each Participant shall be credited with
the amount deferred by the Participant as of the date on which such compensation
would otherwise have been paid to the Participant or such other date as the Plan
Administrator may reasonably provide.


5



--------------------------------------------------------------------------------




3.3.    401(k) Savings Plan Make-Whole Credits.
(a)    The provisions of this Section 3.3 shall apply effective January 1, 2007
with respect to a Plan Year to a Participant who is an Eligible Executive at any
time during such Plan Year.
(b)    Subject to such terms, conditions, and limitations as the Plan
Administrator may from time to time impose, for each Plan Year the 401(k)
Make-Whole Account of each Participant shall be credited with a “401(k) Savings
Plan Make-Whole Credit.” Such 401(k) Savings Plan Make-Whole Credit shall be
credited to the Participant’s Account at such time or times as the Plan
Administrator shall determine but no later than 2½ months following the end of
such Plan Year.
(c)    The 401(k) Savings Plan Make-Whole Credit shall be 3 percent of the
greater of the following amounts:  (i) the amount, if any, by which the
Participant’s base salary (excluding bonus, but before reduction by any portion
of base salary deferred pursuant to Section 3.2) for such Plan Year exceeds the
dollar limitation under Section 401(a)(17) of the Code for such Plan Year, or
(ii) the portion, if any, of the Participant’s base salary deferred for such
Plan Year pursuant to Section 3.2.
3.4.    Cash Balance Plan Make-Whole Credits.
(a)    The provisions of this Section 3.4 shall apply effective January 1, 2007
with respect to a Plan Year to a Participant who is an Eligible Executive at any
time during such Plan Year; provided, however, that no Participant who is a
“Grandfathered CBOT Participant” as defined in the Pension Plan for Employees of
the Chicago Mercantile Exchange (the “Pension Plan”) shall be subject to this
Section 3.4.
(b)    To the extent that the amount credited for any Plan Year to a
Participant’s account under the Pension Plan is limited or reduced, either by
reason of the limitation on compensation imposed by Section 401(a)(17) of the
Code, or by reason of the Pension Plan’s exclusion from the compensation base
used in determining accruals (“Pensionable Compensation”) of (x) elective
deferrals under this Plan, (y) bonus award amounts under either the Amended and
Restated CME Group Inc. Incentive Plan for Named Executive Officers or the
Amended and Restated CME Group Inc. Annual Incentive Plan (the “Bonus Plans”)
that would qualify as Pensionable Compensation but for the Participant’s
election to receive such amounts in unrestricted shares of common stock of CME
Group Inc. (“Company Stock”) rather than in cash, and (z) amounts includible in
the Participant’s gross income under Section 83 of the Code upon the vesting of
restricted shares of Company Stock issued to the Participant as payment of a
bonus award under the Bonus Plans, the Account of the Participant shall be
credited with a “Cash Balance Plan Make-Whole Credit,” to be calculated in such
manner and credited at such time or times as the Plan Administrator shall
determine but no later than 2½ months after the end of such Plan Year.
3.5.    Adjustment of Accounts.
(a)    Upon becoming a Participant, a Participant shall elect from among the
assumed investments that the Plan Administrator offers from time to time those
investments in which the Participant’s Account shall be deemed invested and the
percentage of contributions to


6



--------------------------------------------------------------------------------




be allocated to each such assumed investment. The Participant may change such
allocation (with respect to either future credits to his or her Account or
existing Account balances) by notification to the Plan Administrator in such
manner as it shall direct, and the Plan Administrator shall implement such
change in election as soon as practicable following receipt thereof. In the
event a Participant fails to provide such direction, the Participant’s Account
shall be adjusted on the basis of such default investment as the Plan
Administrator shall establish from time to time.
(b)    The amounts credited to a Participant’s Account in accordance with
Sections 3.2, 3.3 and 3.4 shall be adjusted from time to time in accordance with
uniform procedures established by the Plan Administrator to reflect the value of
an investment equal to the Participant’s Account balance in the assumed
investments elected or deemed elected by the Participant to use for purposes of
adjusting his Account. Such amount shall be determined without regard to taxes
that would be payable with respect to any such assumed investment. The Plan
Administrator may eliminate any assumed investment alternative at any time;
provided, however, that the Plan Administrator may not retroactively eliminate
any assumed investment alternative. To the extent permitted by the Plan
Administrator, the Participant may elect to have different portions of his
Account balance for any period adjusted on the basis of different assumed
investments.
(c)    Notwithstanding the election by Participants of certain assumed
investments and the adjustment of their Accounts based on such investment
decisions, the Plan does not require, and no trust or other instrument
maintained in connection with the Plan shall require, that any assets or amounts
which are set aside in trust or otherwise for the purpose of paying Plan
benefits shall actually be invested in the investment alternatives selected by
Participants.
SECTION 4

Payment of Plan Benefits
4.1.    Vesting.
(a)    Subject to Section 5.3, the portion of a Participant’s Account
attributable to base salary or bonus deferred pursuant to Section 3.2 shall be
fully vested and nonforfeitable at all times.
(b)    Vesting of the portion of a Participant’s Account attributable to 401(k)
Savings Plan Make-Whole Credits credited under Section 3.3 shall be determined
as follows:
(i)    The portion of a Participant’s Account attributable to 401(k) Savings
Plan Make-Whole Credits credited for Plan Years beginning prior to January 1,
2007 shall be fully vested and nonforfeitable.
(ii)    The portion of a Participant’s Account attributable to 401(k) Savings
Plan Make-Whole Credits credited under Section 3.3 for Plan Years beginning on
or after January 1, 2007 shall be fully vested and nonforfeitable in the case of
a Participant who was an employee of the Employer on December 31, 2006 and has
been continuously employed by the Employer from that date until the date as of
which the 401(k) Savings Plan Make-Whole Credit is credited.


7



--------------------------------------------------------------------------------




(iii)    Except as otherwise provided in Section 4.1(b)(ii), the vested portion
of a Participant’s 401(k) Make-Whole Account credited with respect to Plan Years
beginning on or after January 1, 2007 shall be based on his or her Years of
Vesting Service (as defined in the Chicago Mercantile Exchange Inc. 401(k)
Savings Plan), as determined in the following table:


Years of Vesting Service
Vested percentage
Less than 2
0%
2
20%
3
40%
4
60%
5 or more
100%



(iv)    In the event of a Participant’s termination of employment for any reason
other than death before such Participant’s 401(k) Make-Whole Account is fully
vested, the nonvested portion of his or her 401(k) Make-Whole Account shall be
forfeited.
(c)    Vesting of the portion of a Participant’s Account attributable to Cash
Balance Plan Make-Whole Credits credited under Section 3.4 shall be determined
as follows:
(i)    The portion of a Participant’s Account attributable to Cash Balance Plan
Make-Whole Credits credited for Plan Years beginning prior to January 1, 2007
shall be fully vested and nonforfeitable.
(ii)    The portion of a Participant’s Account attributable to Cash Balance Plan
Make-Whole Credits credited for Plan Years beginning on or after January 1, 2007
shall be fully vested and nonforfeitable in the case of a Participant who was an
employee of the Employer on December 31, 2006 and has been continuously employed
by the Employer from that date until the date as of which the Cash Balance Plan
Make-Whole Credit is credited.
(iii)    Except as otherwise provided by Section 4.1(c)(ii), the portion of a
Participant’s Account attributable to Cash Balance Plan Make-Whole Credits
credited for Plan Years beginning on or after January 1, 2007 shall become 100%
vested and nonforfeitable upon the completion of three years of Eligibility
Service (as defined in the Pension Plan) and shall be 0% vested prior to that
time. In the event of a Participant’s termination of employment for any reason
other than death prior to the completion of three years of Eligibility Service,
the portion of his or her Account to which this Section 4.1(c)(iii) applies
shall be forfeited.
4.2.    Timing of Payment; Distribution Elections
(a)    Except as otherwise provided in this Section 4, the vested balance in
each Plan Year Account of a Participant shall be paid in a lump sum on the first
payroll date following the end of the Restricted Period. For purposes hereof,
the “Restricted Period” means the period commencing on the Participant’s
separation from service and ending on the six-month anniversary of such
separation from service or, if earlier, the date of the Participant’s death.
Notwithstanding the foregoing, in the event a Participant has made a valid
distribution election with respect to a


8



--------------------------------------------------------------------------------




Plan Year Account in accordance with Section 4.2(b), (c) or (d), such Plan Year
Account shall be distributed in accordance with such election (subject to the
limitations of Section 4.2(e)).
(b)    With respect any Plan Year Account relating to a Plan Year before 2007
for which a Participant made a valid irrevocable distribution election between
January 1, 2005 and September 30, 2006, pursuant to rules and procedures adopted
by the Plan Administrator intended in good faith to comply with Section 409A of
the Code and Internal Revenue Service guidance issued thereunder, the vested
balance of such Plan Year Account shall be paid in accordance with such
election. Such election must specify (i) whether the Plan Year Account is to be
paid in a lump sum or in substantially equal annual installments, in either case
paid or commencing at the time of the Participant’s separation from service, and
(ii) if installments are elected, the number of such installments (not to exceed
five).
(c)    With respect to any Plan Year Account relating to a Plan Year after 2006,
a Participant may elect in such manner as the Plan Administrator may prescribe
the time and manner in which the vested portion of such Plan Year Account shall
be distributed. Such election shall specify either (i) that payment is to be
made (or is to commence) upon the Participant’s separation from service, or (ii)
that payment is to be made (or is to commence) upon the earlier of the
Participant’s separation from service or a specific date that is not earlier
than two years after the first day of the Plan Year to which the Plan Year
Account relates. The election shall also specify whether the Plan Year Account
is to be paid in a lump sum or in substantially equal annual installments, and
if installments are elected, the number of such installments (not to exceed
five) (a “form of payment election”). In the case of a Participant who elects to
have payment of his or her Plan Year Account be made (or commence) upon the
earlier of the Participant’s separation from service or a fixed date in
accordance with clause (ii) of this Section 4.2(c), the Participant may make a
separate form of payment election for each such payment trigger. A Participant’s
Payment Election with respect to a Plan Year Account shall be made before the
first day of the Plan Year to which such Plan Year Account relates or, in the
case of a Participant who first becomes eligible for the Plan after January 1
and before October 1 of the Plan Year pursuant to Section 3.2, within the first
30 days of such eligibility. Except as otherwise provided in this Section 4, a
Participant’s Payment Election shall be irrevocable.
(d)    A Participant may elect to change the time and/or form of payment of his
or her non-Grandfathered Account, if such election is filed in accordance with
procedures established by the Plan Administrator, and: (i) such election shall
not take effect until at least 12 months after the date on which the election is
filed, (ii) the first payment with respect to which such election is made shall
be deferred for a period of not less than 5 years from the date such payment
would otherwise have been made, and (iii) any election related to a payment that
was otherwise to be made at a specified time may not be made less than 12 months
prior to the date of the first scheduled payment. The election shall also
specify the form of payment election applicable to such Plan Year Account in
accordance with the options specified in Section 4.2(c). In the case of a
Participant who elected to have payment of his or her Plan Year Account be made
(or commence) upon the earlier of the Participant’s separation from service or a
fixed date in accordance with clause (ii) of Section 4.2(c), the Participant may
make a separate re-deferral payment election for each such payment trigger.
(e)    Notwithstanding any provision herein to the contrary, (i) with respect to
any distribution triggered by the Participant’s separation from service, no
portion of such Plan Year


9



--------------------------------------------------------------------------------




Account shall be paid until the first payroll date after the end of the
Restricted Period, and (ii) the foregoing restriction shall not affect the
timing of any installment payment after the first installment.
4.3.    Unforeseeable Emergencies.
(a)    In the event of a Participant’s Unforeseeable Emergency, such Participant
may request an emergency withdrawal from his or her vested Account. Any such
request shall be subject to the approval of the Plan Administrator, which
approval (a) shall only be granted to the extent reasonably needed to satisfy
the need created by the Unforeseeable Emergency, and (b) shall not be granted to
the extent that such need may be relieved (i) through reimbursement or
compensation by insurance or otherwise or (ii) by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).
(b)    In the event of a Participant’s Unforeseeable Emergency on account of
which the Participant receives a withdrawal pursuant to Section 4.3(a), the
Participant’s Deferral Election shall be canceled.
(c)    An “Unforeseeable Emergency” means a severe financial hardship of the
Participant or beneficiary resulting from an illness or accident of the
Participant or his or her spouse or dependent (as defined in Section 152(a) of
the Code), loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control. Circumstances
that may constitute an Unforeseeable Emergency include the imminent foreclosure
of or eviction from the Participant’s primary residence; the need to pay for
medical expenses, including non-refundable deductibles, as well as for the costs
of prescription drug medication; and the need to pay for the funeral expenses of
a spouse or a dependent (as defined in Section 152(a) of the Code). The purchase
of a home and the payment of college tuition generally are not Unforeseeable
Emergencies. Whether the Participant is faced with an Unforeseeable Emergency
permitting an emergency withdrawal shall be determined by the Plan Administrator
in its sole discretion, based on the relevant facts and circumstances and
applying regulations and other guidance under Section 409A of the Code.
4.4.    Beneficiary Designation. Each Participant may from time to time
designate any legal or natural person or persons (who may be designated
contingently or successively) to whom his benefits under the Plan are to be paid
if he dies before he receives all of his vested benefits. A beneficiary
designation will be effective only if effected in such manner as the Plan
Administrator shall prescribe from time to time, and only if the designation is
delivered to the Plan Administrator while the Participant is alive, and will
cancel all beneficiary designations with respect to the Plan filed earlier.
Except as otherwise specifically provided in this Section 4.4, if no valid
beneficiary designation is in effect at the time of a Participant’s death, or if
the designated beneficiary of a deceased Participant dies before him or before
complete payment of the Participant’s benefits, his benefits shall be paid to
the legal representative or representatives of the estate of the last to die of
the Participant and his designated beneficiary.
4.5.    Distributions to Disabled Persons. Notwithstanding the provisions of
this Section 4, if, in the Plan Administrator’s opinion, a Participant or
beneficiary is under a legal disability or is in any way incapacitated so as to
be unable to manage his financial affairs, the Plan Administrator may direct
that payment be made to a relative or friend of such person for his benefit
until claim is made by a conservator or other person legally charged with the
care of his person or his estate,


10



--------------------------------------------------------------------------------




and such payment shall be in lieu of any such payment to such Participant or
beneficiary. Thereafter, any benefits under the Plan to which such Participant
or beneficiary is entitled shall be paid to such conservator or other person
legally charged with the care of his person or his estate.
4.6.    Benefits May Not be Assigned. Neither the Participant nor any other
person shall have any voluntary or involuntary right to commute, sell, assign,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate or
convey in advance of actual receipt the amounts, if any, payable hereunder, or
any part hereof, which are expressly declared to be unassignable and
non-transferable. No part of the amounts payable shall be, prior to actual
payment, subject to seizure or sequestration for payment of any debts,
judgments, alimony or separate maintenance owed by the Participant or any other
person, or be transferred by operation of law in the event of the Participant’s
or any other person’s bankruptcy or insolvency.
4.7.    Withholding for Tax Liability. The Exchange may withhold or cause to be
withheld from any payment of benefits made pursuant to the Plan any taxes
required to be withheld and such sum as the Exchange may reasonably estimate to
be necessary to cover any taxes for which the Exchange may be liable and which
may be assessed with regard to such payment.


SECTION 5
Miscellaneous
5.1.    Section 409A. This Plan is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted in a manner consistent
therewith. Accordingly, notwithstanding any provisions of the Plan to the
contrary:
(a)    The Plan shall be operated at all times in accordance with the
requirements of Section 409A of the Code and, in the event of any inconsistency
between any provision of the Plan and Section 409A, the provisions of Section
409A shall control.
(b)    Any provision in the Plan that is determined to violate the requirements
of Section 409A of the Code shall be void and without effect.
(c)    Any provision required by Section 409A of the Code to appear in the Plan
document that is not expressly set forth herein shall be deemed to be set forth
herein, and the Plan shall be administered in all respects as if such provision
was expressly set forth herein.
5.2.    Limitation of Liability. The Exchange, its parents, subsidiaries, and
affiliates, the Board of Directors of any of the foregoing, any officer,
employer or agent of any of the foregoing, and the members of the Retirement
Committee shall not incur any liability individually or on behalf of any other
individuals or on behalf of the Exchange or its parents, subsidiaries, or
affiliates for any act, or failure to act, made in good faith in relation to the
Plan.
5.3.    Recoupment Forfeiture. Notwithstanding anything to the contrary herein,
if any bonus subject to a deferral election under Section 3.2 is determined to
be subject to a recoupment provision of the Bonus Plans (as defined in Section
3.4) relating to restatement of the Company’s financial statements, or a similar
provision of a plan pursuant to which such bonus is payable (a “Recoupment”),
the portion of a Participant’s Account attributable to: (a) the amount of any
such


11



--------------------------------------------------------------------------------




bonus that is subject to Recoupment, multiplied by (b) the Participant’s
deferral percentage in effect with respect to such bonus, shall be forfeited.
SECTION 6

Amendment and Termination
6.1.    Amendment and Termination.
(a)    The Exchange may amend or terminate the Plan at any time and from time to
time, and retroactively if deemed necessary or appropriate.
(b)    Any amendment of the Plan shall be effected either (i) by resolution of
the Compensation Committee or its successor, or (ii) by resolution of the
Retirement Committee; provided, however, that only the Compensation Committee or
its successor is authorized to approve an amendment that is anticipated to
result in a material impact to the Exchange unless it otherwise acts to delegate
this responsibility; and provided further that the Retirement Committee may
adopt minor or administrative amendments to the Plan, including amendments to
comply with applicable laws.
(c)    A Plan termination shall be effected by resolution of the Compensation
Committee or its successor. In the event of a termination of the Plan,
Participants’ vested Account balances shall be distributed in such manner as the
Plan Administrator shall determine consistent with the requirements of Section
409A of the Code.
Dated this 20th day of March, 2017.


CHICAGO MERCANTILE EXCHANGE INC.


By/s/ Francie Sisul
Its Managing Director, Compensation & Benefits


12



--------------------------------------------------------------------------------




Appendix A


LIST OF PARTICIPATING EMPLOYERS
Chicago Mercantile Exchange Inc.
GFX Corporation
New York Mercantile Exchange, Inc.
CME Group Index Services LLC (see Supplement A)
Pivot, Inc.


13



--------------------------------------------------------------------------------




SUPPLEMENT A
CERTAIN CGIS EMPLOYEES


Any eligible individual who was formerly employed by Dow Jones and Company, Inc.
(“Dow Jones”) and who was offered and accepted employment with CME Group Index
Services LLC (“CGIS”) as a result of the joint venture transaction between CME
Group Inc. and Dow Jones shall be treated for eligibility and vesting service
purposes as though his or her service with Dow Jones from his or her most recent
date of hire with Dow Jones had been rendered as an employee of an Employer.


14



--------------------------------------------------------------------------------




SUPPLEMENT B
FROZEN NYMEX ACCOUNTS
Applicability of this Supplement B
The provisions of this Supplement B apply to, and supersede any conflicting
provisions of the core plan document (the “Core Plan”) with respect to, the
Accounts (“Frozen NYMEX Accounts”) that were transferred to the Plan from the
former New York Mercantile Exchange Deferred Compensation Plan for Key Employees
(the “NYMEX Plan”) as a result of the merger of the NYMEX Plan into the Plan.
Except as otherwise provided in this Supplement B, Frozen NYMEX Accounts shall
be subject to the provisions of the Core Plan. Section references in this
Supplement B are to the Core Plan except as otherwise specified.
A.    Adjustment of Accounts.
1.
The deemed investment of each Frozen NYMEX Account as of the Transfer Date shall
correspond to the deemed investment of such account immediately before the
Transfer Date, as determined by applying the investment mapping rule adopted by
the Plan Administrator. The “Transfer Date” is the date on which the assets from
the NYMEX Plan’s rabbi trust are transferred to the rabbi trust for this Plan.

2.
In all other respects the Frozen NYMEX Accounts shall be subject to the
provisions of Section 3.5.

B.    Payment of Plan Benefits
1.
Frozen NYMEX Accounts shall be subject to Sections 4.3 through 4.7 of the Core
Plan, but, except as provided below, shall not be subject to Section 4.1 or 4.2.

2.    All Frozen NYMEX Accounts shall be 100% vested.
3.
Payment of a Participant’s Frozen NYMEX Account shall be made, or shall
commence, on the first day of the month that next follows the six-month
anniversary of the Participant’s separation from service (the “Distribution
Commencement Date”). Payment shall be made in a lump sum unless the election
previously made by the Participant under the NYMEX Plan specified an installment
payout, in which event payment shall be made in annual installments payable on
the Distribution Commencement Date and anniversaries thereof.

4.
No changes to a Participant’s distribution election shall be permitted;
provided, however, that a Participant may make an election under Section 4.2(d)
with respect to any Frozen NYMEX Account.

5.    Notwithstanding anything to the contrary herein, in the event of a
Participant’s death before his or her NYMEX Account has been fully distributed,
the balance in the Participant’s NYMEX Account shall be paid to his or her
beneficiary in a lump sum within 90 days after the date of the Participant’s
death.


15

